DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.

Response to Arguments
Applicant’s amendments and remarks filed on December 21, 2021 have been fully considered but they are not persuasive.
With respect to the claim amendments that replace a “control module” with “PWM logic”, the amendment represents new matter not disclosed in the originally filed specification.  Although the specification broadly discloses PWM logic, it does not specifically identify the control module as PWM logic.  
With respect to the arguments regarding the specification’s teaching of structure for “nodes”, the Examiner respectfully disagrees.  The citation of the specification is boilerplate language that merely indicates that the invention may be embodied in forms generally known in the art, including hardware, software, or a combination thereof.  Such teaching is generic and fails to identify any specific structure,
With respect to the arguments regarding concatenation, they fail to adequately address the grounds of rejection.  Whether or not concatenation is performed (and how it is performed) the final node performs the concatenation.  On pp. 7 of the Office Action, it was clearly indicated that the rejection was based on the specification teaching that the control module performs the concatenation/sum, whereas the claim recites that a final node issues a pulse that is a concatenation/sum of previous pulses.
With respect to the arguments regarding pulse train, they also fail to adequately address the grounds of rejection.  A pulse train in known in the art as comprising a series of pulses in time, such as a clock signal.  The specification fails to disclose a pulse train in this manner.  The specification teaches a single pulse initiated by the control module, which is received by a node and triggers a second pulse, which is received by another node, and triggers a third pulse, etc.  Fig. 2 demonstrates this behavior, indicating that a single pulse of varying width is transmitted through the system, not a pulse train as claimed.
Applicant’s amendments and remarks are not persuasive, and the grounds of rejection are maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“nodes” in claims 1-5 and 7-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-5 and 7-15 are rejected for failing to provide adequate written description of the claimed “nodes”.  The nodes have been identified as non-structural generic placeholders that are to be interpreted according 35 U.S.C. 112(f).  However, the specification fails to provide adequate written description of a specific structure corresponding to the claimed functions.  The specification broadly discloses “nodes” (e.g., nodes 1 to N in Fig. 1), but it fails to disclose a specific structure for the nodes that would be capable of performing the claimed functions.  The nodes are disclosed at a high level of generality, and the specification does not provide any indication of their internal structure or composition.  Nor does the specification provide disclosure of a specific algorithm that is used to program a general purpose processor to 
Claims 1-5 and 7-15 are also rejected under 35 U.S.C. 112(a) because they introduce new matter.  The claims have been amended to recite a Pulse Width Modulation (PWM) logic performing functions recited in claims 1-5 and 7-15.  The specification as originally filed fails to disclose PWM logic as claimed.  While the specification briefly mentions PWM logic [pp. 11, lines 11-16: “ Potential benefits of embodiments disclosed herein include the ability to obtain digital accuracy without the need for field programmable gate arrays (FPGAs) and digital signal processing arithmetic functions, and making use of simple pulse width modulation (PWM) logic that is built into embedded controllers for generating time/current pulses and using a simple timer/counter or simple subtraction to determine if input and output currents are equal.”], this teaching is at a high level of generality, and it fails to identify the PWM logic with any of the disclosed components.  More specifically, the control module and the nodes of Fig. 1 are disclosed as performing the claimed functions, but there is no explicit teaching that would associate the PWM logic with either of the control module or the nodes.  The disclosure of the PWM logic is cursory and provides a tenuous association with invention.
Additionally, the specification fails to provide adequate written description of the claimed functions because the claims do not accurately reflect the invention as disclosed, at times conflicting with the specification:

claim 1, “wherein sequentially final one of the nodes issues a pulse that is a concatenation of the pulses of all the nodes by virtue of having a pulse length that is equal to the duration of the components proportional to the metric monitored of all the mode”: The specification fails to disclose that the final node performs this function.  The specification broadly discloses that the total sum of of all previous pulses.  The specification instead teaches that the control module performs a sum of all the pulse durations [pp. 5, line 22 to pp. 6, line 2]. 
claim 3, “… sequentially issuing a pulse from one node to another along the daisy chain to create a pulse train, wherein each node in the daisy chain adds its pulse duration cumulatively to a total time to the end of the pulse train”: The specification fails to disclose a “pulse train” (i.e., a signal comprised of a series of pulses in time, such as a clock signal).  The specification teaches that a first node transmits a pulse to a second node, which transmits a pulse to a third node, etc., until a final node transmits a final pulse back to the control module (pp. 6, lines 8-10: note that each node is disclosed as transmitting its own pulse, and there is no teaching that it transmits its own pulse as well as the previous pulses; also Fig. 2).
claim 4, “… wherein issuing a pulse for each node includes issuing an initial pulse from the control module to the first one of the nodes to initiate transmission of the pulse train along the daisy chain”: Claim 1 established that the pulses issued for each node were proportional to a metric (i.e., current) monitored at the node.  This conflicts with claim 4, which conflates the pulses representing current draw with the initial pulse issued by the control module to start the pulse transmissions.

Claims 7-15 are rejected on the same basis.  Additionally, the specification fails to provide support for the method steps as claimed in claim 7.  Claim 7 recites a step of “issuing a pulse for each node” and “concatenating a duration of all the pulses for the nodes” that is prior .

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-5 and 7-15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification broadly discloses “nodes” (e.g., nodes 1 to N in Fig. 1), but it fails to disclose a specific structure for the nodes that would be capable of performing the claimed functions.  The nodes are disclosed at a high level of generality, and the specification does not provide any indication of their internal structure or composition.  Nor does the specification provide disclosure of a specific algorithm that is used to program a general purpose processor to achieve the claimed functions.  The specification therefore fails to provide adequate written description of the claimed nodes.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov